UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the transition period from to Commission file number: 33-92990; 333-187309 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdictionof incorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES £ NO S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act: YES £ NO S Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 or regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q: Not Applicable Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES S NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S Aggregate market value of voting stock held by non-affiliates: Not Applicable Documents Incorporated by Reference: None PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS. INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTJUNE 30, 2013 Page Consolidated Statements of Assets and Liabilities 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Net Assets 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Consolidated Statements of Investments 23 2 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES(In millions, except per accumulation unit amounts) June 30,2013 December 31,2012 (Unaudited) ASSETS Investments, at fair value: Real estate properties(cost: $10,321.6 and $10,543.6) $ 10,798.9 $ 10,554.6 Real estate joint ventures and limited partnerships(cost: $2,444.2 and $2,553.8) 2,691.9 2,631.3 Marketable securities: Real estate related(cost: $1,359.8 and $1,175.7) 1,560.0 1,332.3 Other(cost: $2,874.3 and $2,569.3) 2,874.4 2,569.7 Total investments(cost: $16,999.9 and $16,842.4) 17,925.2 17,087.9 Cash and cash equivalents 15.3 21.7 Due from investment advisor 9.9  Other 251.3 269.0 TOTAL ASSETS 18,201.7 17,378.6 LIABILITIES Mortgage loans payable, at fair valueNote 6(principal outstanding: $2,234.0 and $2,253.8) 2,254.8 2,282.6 Due to investment advisor  10.6 Accrued real estate property level expenses 174.7 185.8 Other 29.8 38.5 TOTAL LIABILITIES 2,459.3 2,517.5 COMMITMENTS AND CONTINGENCIES
